IN THE SUPREME COURT OF THE STATE OF DELAWARE

NISTAZOS HOLDINGS, LLC,                 §
                                        §    No. 481, 2016
      Plaintiff Below,                  §
      Appellant,                        §    Court Below—Court of Chancery of
                                        §    the State of Delaware
      v.                                §
                                        §    C.A. No. 11859
MILFORD PLAZA ENTERPRISES,              §
LLC,                                    §
                                        §
      Defendant Below,                  §
      Appellee.                         §

                         Submitted: September 26, 2016
                         Decided:   September 29, 2016

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                    ORDER

      This 29th day of September 2016, it appears to the Court that:

      (1)    We have before us an application for interlocutory review of a Court

of Chancery August 31, 2016 teleconference ruling denying preliminary injunctive

relief in a case involving a commercial lease agreement. In a detailed order dated

September 26, 2016, the Court of Chancery carefully considered the relevant

factors of Supreme Court Rule 42(b) and explained why interlocutory review of its

August 31 decision was not warranted.

      (2)    This Court gives considerable weight to a trial judge’s thoughtful

consideration of the Rule 42(b) factors. For the reasons stated in the Court of
Chancery’s well-reasoned order of September 26, 2016, the Court determines in its

discretion that the application for interlocutory review does not meet the

requirements of Rule 42(b) and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




                                        2